IN THE COMMONWEALTH COURT OF PENNSYLVANIA


JoAnne Downey,                 :
                    Petitioner :
                               :
            v.                 :           No. 298 C.D. 2016
                               :
Unemployment Compensation      :
Board of Review,               :
                    Respondent :



                                      ORDER



             NOW, January 4, 2017, upon consideration of petitioner’s

application for reconsideration and respondent’s no-answer letter in response

thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge